                            EXHIBIT A

                        Compensation Summary




57321/0001-16434839v2
                                         EXHIBIT A

                            M & G USA CORPORATION, et al.

                    COMPENSATION BY PROJECT CATEGORY
                   OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

                Project Category                     Total Hours   Total Fees

Case Administration                                     1.30             $565.00
Cash Collateral and DIP Financing                       1.90           $1,453.50
Committee Matters and Creditor Meetings                 0.90             $636.00
Disclosure Statement/Voting Issues                      4.00           $3,060.00
Fee Application Matters/Objections                      14.90          $5,436.00
Litigation/ General (Except Automatic Stay Relief)      0.60             $355.50
Preparation for and Attendance at Hearings              1.30             $714.50
Reorganization Plan                                     2.10           $1,606.50
Retention Matters                                       1.30             $477.50
Budgeting (Case)                                         0.10             $76.50
        TOTAL                                           28.40         $14,381.00
 
                                                                       1325 Avenue of the Americas
                                                                                   th
                                                                                 19 Floor
                                                                            New York, NY 10019
                                                                      212.752.8000 212.752.8393 fax
                                                                         FEDERAL ID# XX-XXXXXXX
                                                                                      —
                                                                                New Jersey
                                                                                      —
                                                                                 Delaware
          M&G USA CORP.                                                               —
                                                                                 Maryland
                                                                                      —
                                                                                  Texas
                                                                                      —
                                                                                  Florida
Re:    Client/Matter No. 57321-0001                                                Invoice No. 826254
       OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                   November 12, 2018

FOR PROFESSIONAL SERVICES RENDERED THROUGH OCTOBER 31, 2018

DATE     NARRATIVE                                                  INITIALS     HOURS         AMOUNT

    CASE ADMINISTRATION                                                             1.30       $565.00
10/02/18 DRAFT MULTIPLE CORRESPONDENCE TO S. CORR-IRVINE RE:          DRH            0.40         276.00
         PROPOSED REVISION TO ORDER APPROVING M&G FINANZIARIA-
         POLYMERS SETTLEMENT AGREEMENT (.3); DRAFT
         CORRESPONDENCE TO P. SPRINGER RE: SAME (.1)
10/03/18 DRAFT MULTIPLE CORRESPONDENCE TO L. DOYLE, P. SPRINGER,      DRH            0.10             69.00
         ET AL., RE: PROPOSED REVISION TO ORDER APPROVING M&G
         FINANZIARIA-POLYMERS SETTLEMENT AGREEMENT
10/08/18 SEND CALENDAR INVITES RE: OCTOBER 10 HEARING, ADJOURNED      JCW            0.70         143.50
         TO COMMENCE ON OCTOBER 23
10/15/18 REVIEW DOCKET RE: HEARING DATES AND CASE MANAGEMENT           JKS           0.10             76.50

    CASH COLLATERAL AND DIP FINANCING                                               1.90     $1,453.50
10/03/18 REVIEW DEBTORS' EMERGENCY MOTION AND MOTION TO                JKS           0.70         535.50
         SHORTEN RE: AMENDMENT OF CEC DIP LOAN AGREEMENT
10/18/18 REVIEW EMAILS FROM D. MERRITT, ET AL. RE: STIPULATION         JKS           0.30         229.50
         EXTENDING APA MILESTONES AND AMENDING FINANCING
10/18/18 REVIEW DRAFT CERTIFICATION, AND STIPULATION AND PROPOSED      JKS           0.70         535.50
         ORDER EXTENDING APA MILESTONES AND AMENDING FINANCING
         AND RELATED DOCUMENTS
10/18/18 EMAILS TO D. MERETT, ET AL. RE: STIPULATION                   JKS           0.10             76.50
10/19/18 REVIEW SIGNED ORDER APPROVING STIPULATION RE: EXTENSION       JKS           0.10             76.50
         OF MILESTONES UNDER APA AND AMENDMENT OF FINANCING

    COMMITTEE MATTERS AND CREDITOR MEETINGS                                         0.90       $636.00
10/01/18 PREPARE FOR AND ATTEND CALL WITH COMMITTEE AND ADVISORS      DRH            0.60         414.00
         RE: RECENT DEVELOPMENTS, INCLUDING REVIEW AND ANALYSIS
         OF MATERIALS TO BE PRESENTED
10/03/18 REVIEW EMAIL FROM B. KINNEY TO COMMITTEE RE: DIP LOAN         JKS           0.10             76.50
10/16/18 REVIEW EMAIL FROM M. PRICE TO COMMITTEE RE: DIP LOAN          JKS           0.10             76.50
         STATUS



                                          www.coleschotz.com
                                         COLE SCHOTZ P.C.

Re:    OFFICIAL COMMITTEE OF UNSECURED CREDITORS                           Invoice No. 826254
       Client/Matter No. 57321-0001                                        November 12, 2018
                                                                                       Page 2




10/16/18 REVIEW UPDATE TO COMMITTEE REGARDING DIP FINANCING          DRH    0.10        69.00
         NEGOTIATIONS

  DISCLOSURE STATEMENT/VOTING ISSUES                                        4.00   $3,060.00
10/05/18 REVIEW NOTICE OF RESCHEDULED HEARING ON DISCLOSURE          JKS    0.10        76.50
         STATEMENT
10/05/18 REVIEW AND ANALYZE OBJECTIONS TO DISCLOSURE STATEMENT       JKS    2.20     1,683.00
         FILED BY CONSTRUCTION LIENHOLDERS
10/31/18 EMAIL EXCHANGE WITH P. SPRINGER AND J. WHITWORTH RE:        JKS    0.20       153.00
         REPLY TO DISCLOSURE STATEMENT OBJECTION
10/31/18 REVIEW EMAIL FROM L. DOYLE RE: JOINDER IN DEBTORS' REPLY    JKS    0.10        76.50
         RE: DISCLOSURE STATEMENT
10/31/18 REVIEW DEBTORS' OMNIBUS REPLY IN SUPPORT OF DISCLOSURE      JKS    0.50       382.50
         STATEMENT
10/31/18 EMAIL WITH P. SPRINGER, ET AL., RE: FILING OF JOINDER       JKS    0.20       153.00
10/31/18 REVIEW COMMITTEE JOINDER IN DEBTORS' OMNIBUS REPLY TO       JKS    0.40       306.00
         DISCLOSURE STATEMENT OBJECTIONS FOR FILING AND SERVICE
10/31/18 COMMUNICATIONS WITH J. WHITWORTH RE: FILING AND SERVICE     JKS    0.30       229.50
         OF COMMITTEE'S JOINDER IN DEBTORS’ OMNIBUS REPLY

  FEE APPLICATION MATTERS/OBJECTIONS                                       14.90   $5,436.00
10/01/18 FINALIZE AND FILE CERTIFICATE OF NO OBJECTION RE: MILBANK   JCW    0.30        61.50
         TWEED NINTH MONTHLY FEE APPLICATION
10/02/18 REVIEW AND REVISE EXHIBIT TO AUGUST FEE APPLICATION RE:     JKS    0.50       382.50
         COMPLIANCE WITH LOCAL RULES
10/08/18 REVIEW AND EXECUTE CNO RE: MILBANK'S THIRD INTERIM FEE      JKS    0.10        76.50
         APPLICATION FOR FILING
10/08/18 REVIEW AND EXECUTE CNO RE: COLE SCHOTZ'S THIRD INTERIM      JKS    0.10        76.50
         FEE APPLICATION FOR FILING
10/08/18 REVIEW AND EXECUTE CNO RE: GATTAI'S THIRD INTERIM FEE       JKS    0.10        76.50
         APPLICATION FOR FILING
10/08/18 REVIEW AND EXECUTE CNO RE: BRG'S THIRD INTERIM FEE          JKS    0.10        76.50
         APPLICATION FOR FILING
10/08/18 REVIEW, REVISE AND EXECUTE CNO RE: MILBANK'S 10TH FEE       JKS    0.10        76.50
         APPLICATION FOR FILING
10/08/18 PREPARE COLE SCHOTZ TENTH MONTHLY FEE APPLICATION           JCW    0.80       164.00
10/08/18 EMAIL EXCHANGE WITH P. SPRINGER RE: PENDING MONTHLY AND     JKS    0.10        76.50
         INTERIM FEE APPLICATIONS
                                        COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                             Invoice No. 826254
      Client/Matter No. 57321-0001                                          November 12, 2018
                                                                                        Page 3




10/08/18 PREPARE, FINALIZE, AND FILE CERTIFICATES OF NO OBJECTION     JCW    0.80       164.00
         FOR 1) BERKELEY RESEARCH, 2) GATTAI, 3) MILBANK TWEED, 4)
         COLE SCHOTZ THIRD INTERIM FEE APPLICATION AND S. MILBANK'S
         TENTH MONTHLY APPLICATION
10/09/18 PREPARE COLE SCHOTZ TENTH MONTHLY FEE APPLICATION            JCW    1.90       389.50
10/10/18 REVIEW COLE SCHOTZ TENTH MONTHLY FEE APPLICATION (.4);       DRH    0.60       414.00
         DRAFT MULTIPLE CORRESPONDENCE TO K. STICKLES, J.
         WHITWORTH RE: SAME (.2)
10/10/18 FINALIZE DRAFT OF TENTH MONTHLY FEE APPLICATION (.5);        JCW    1.10       225.50
         FINALIZE, FILE, AND COORDINATE SERVICE OF TENTH MONTHLY
         FEE APPLICATION OF COLE SCHOTZ (.5); SEND CALENDAR INVITES
         RE: OBJECTION DEADLINE TO COLE SCHOTZ TENTH MONTHLY FEE
         APPLICATION (.1)
10/11/18 PREPARE COLE SCHOTZ ELEVENTH MONTHLY FEE APPLICATION         JCW    0.40        82.00
10/11/18 REVIEW EMAIL FROM J. MULVIHILL RE: OMNIBUS FEE HEARING       JKS    0.20       153.00
         AND PROPOSED NOTICE
10/12/18 REVIEW EMAIL FROM P. SPRINGER AND PREPARE MILBANK TWEED      JCW    0.60       123.00
         ELEVENTH FEE APPLICATION FOR FILING AND SERVICE (.1); FILE
         AND COORDINATE SERVICE OF MILBANK TWEED ELEVENTH
         MONTHLY FEE APPLICATION FOR FILING AND SERVICE (.4); SEND
         CALENDAR INVITES RE: OBJECTION DEADLINE TO MILBANK TWEED
         ELEVENTH MONTHLY FEE APPLICATION (.1)
10/12/18 REVIEW EMAIL FROM P. SPRINGER RE: MILBANK FEE APPLICATION    JKS    0.10        76.50
10/12/18 REVIEW MILBANK SEPTEMBER FEE APPLICATION AND EMAIL           JKS    0.20       153.00
         EXCHANGE WITH J. WHITWORTH RE: FILING AND SERVICE OF
         SAME
10/15/18 PREPARE, FINALIZE AND FILE AFFIDAVIT OF SERVICE OF MILBANK   JCW    0.20        41.00
         TWEED ELEVENTH MONTHLY FEE APPLICATION
10/15/18 EMAIL EXCHANGE WITH J. WHITWORTH RE: COLE SCHOTZ             JKS    0.20       153.00
         SEPTEMBER FEE APPLICATION
10/15/18 PREPARE COLE SCHOTZ ELEVENTH MONTHLY FEE APPLICATION         JCW    1.70       348.50
10/16/18 REVIEW AND REVISE COLE SCHOTZ FEE APPLICATION, INCLUDING     JKS    0.60       459.00
         COMMUNICATION WITH J. WHITWORTH RE: REVISIONS
10/16/18 CORRESPONDENCE WITH K. STICKLES RE: COLE SCHOTZ ELEVENTH     JCW    0.20        41.00
         MONTHLY FEE APPLICATION
10/17/18 COMMUNICATION WITH D. HURST RE: COLE SCHOTZ ELEVENTH         JCW    0.40        82.00
         MONTHLY FEE APPLICATION (.1); REVISE FEE APPLICATION TO
         REFLECT COMMENTS (.3)
10/17/18 REVIEW COLE SCHOTZ ELEVENTH MONTHLY FEE APPLICATION,         DRH    0.50       345.00
         AND DRAFT COMMENTS RE: SAME (.4); DRAFT CORRESPONDENCE
         TO J. WHITWORTH RE: SAME (.1)
                                        COLE SCHOTZ P.C.

Re:   OFFICIAL COMMITTEE OF UNSECURED CREDITORS                            Invoice No. 826254
      Client/Matter No. 57321-0001                                         November 12, 2018
                                                                                       Page 4




10/17/18 EMAIL EXCHANGE WITH P. SPRINGER RE: COLE SCHOTZ FEE         JKS    0.20       153.00
         APPLICATION
10/17/18 FILE AND COORDINATE SERVICE OF COLE SCHOTZ ELEVENTH FEE     JCW    0.70       143.50
         APPLICATION (.6); SEND CALENDAR INVITES RE: OBJECTION
         DEADLINE TO COLE SCHOTZ ELEVENTH MONTHLY FEE
         APPLICATION (.1)
10/30/18 REVIEW EMAIL FROM P. SPRINGER RE: BERKELEY RESEARCH         JCW    1.40       287.00
         TENTH (COMBINED) MONTHLY FEE APPLICATION (.1); PREPARE
         NOTICE AND AFFIDAVIT OF SERVICE FOR BERKELEY RESEARCH
         TENTH (COMBINED) MONTHLY FEE APPLICATION (.5); FILE AND
         COORDINATE SERVICE OF BERKELEY RESEARCH TENTH
         (COMBINED) MONTHLY FEE APPLICATION (.6); SEND CALENDAR
         INVITES RE: OBJECTION DEADLINE TO BERKELEY RESEARCH
         TENTH (COMBINED) MONTHLY FEE APPLICATION (.2)
10/31/18 EMAIL EXCHANGE WITH J. MULVIHILL RE: PROPOSED REVISION TO   JKS    0.20       153.00
         DRAFT PROPOSED FEE ORDER
10/31/18 REVIEW EMAIL FROM J. MULVIHILL AND DRAFT PROPOSED           JKS    0.30       229.50
         INTERIM FEE ORDER
10/31/18 EMAIL EXCHANGE WITH P. SPRINGER RE: DRAFT FEE ORDER         JKS    0.20       153.00

  LITIGATION/ GEN. (EXCEPT AUTOMATIC STAY RELIEF)                          0.60      $355.50
10/16/18 REVIEW AND RESPOND TO EMAILS RE: STATUS OF COMERICA         DFG    0.50       315.00
         LITIGATION
10/24/18 REVIEW DATABASE REPORTING AND OPTIMIZE FUNCTIONALITY        AYC    0.10        40.50

  PREPARATION FOR AND ATTENDANCE AT HEARINGS                               1.30      $714.50
10/02/18 REVIEW EMAIL FROM J. O'NEILL RE: POTENTIAL TELEPHONIC       JKS    0.20       153.00
         HEARING RE: DIP FINANCING (.1); EMAIL EXCHANGE WITH B.
         KINNEY RE TELECONFERENCE HEARING ON FINANCING (.1)
10/03/18 EMAIL EXCHANGE WITH J. MULVIHILL RE: TELEPHONIC HEARING     JKS    0.20       153.00
         AND FOLLOW-UP EMAIL TO L. DOYLE, ET AL.
10/03/18 REVIEW NOTICE RE: TELEPHONIC HEARING                        JKS    0.10        76.50
10/03/18 ATTEND TELEPHONIC HEARING                                   JKS    0.30       229.50
10/19/18 SEND CALENDAR INVITES RE: NOVEMBER 13 HEARING               JCW    0.20        41.00
10/22/18 SEND UPDATED CALENDAR INVITES RE: ADJOURNED OCTOBER 23      JCW    0.10        20.50
         HEARING TO NOVEMBER 5 RE: APPROVAL OF DISCLOSURE
         STATEMENT
10/23/18 RETRIEVE NOTICE OF HEARING RE: MOTION FOR ENTRY OF ORDER    JCW    0.20        41.00
         APPROVING SETTLEMENT AGREEMENT AND SEND CALENDAR
         INVITES RE: NOVEMBER 5 HEARING AND NOVEMBER 1 OBJECTION
         DEADLINE

  REORGANIZATION PLAN                                                      2.10    $1,606.50
                                         COLE SCHOTZ P.C.

Re:    OFFICIAL COMMITTEE OF UNSECURED CREDITORS                                       Invoice No. 826254
       Client/Matter No. 57321-0001                                                    November 12, 2018
                                                                                                   Page 5




10/17/18 CONFERENCE WITH J. WAXMAN RE: PLAN AND FOLLOW-UP EMAIL            JKS          0.30         229.50
         EXCHANGE WITH L. DOYLE RE: SAME
10/18/18 FURTHER REVIEW AND ANALYSIS OF PLAN                               JKS          1.80       1,377.00

  RETENTION MATTERS                                                                    1.30        $477.50
10/03/18 REVIEW EMAIL FROM P. SPRINGER RE: FOURTH SUPPLEMENTAL             JKS          0.10          76.50
         DECLARATION OF ABHILASH M. RAVAL
10/03/18 REVIEW FOURTH SUPPLEMENTAL RAVAL DECLARATION AND EMAIL            JKS          0.10          76.50
         EXCHANGE WITH P. RATKOWIAK RE: FILING AND SERVICE OF SAME
10/03/18 EMAIL FROM K. STICKLES RE: FILING 4TH SUPPLEMENTAL               PVR           0.10          29.50
         DECLARATION OF A. RAVAL
10/03/18 EFILE 4TH SUPPLEMENTAL DECLARATION OF A. RAVAL                   PVR           0.10          29.50
10/03/18 EMAIL TO K. STICKLES RE: FILED 4TH SUPPLEMENTAL                  PVR           0.10          29.50
         DECLARATION OF A. RAVAL AND SERVICE OF SAME
10/03/18 PREPARE AFFIDAVIT OF SERVICE AND RESEARCH CLAIMS AGENT           PVR           0.60         177.00
         WEB SITE RE: UPDATED 2002 SERVICE LIST RE: SERVICE OF 4TH
         SUPPLEMENTAL DECLARATION OF A. RAVAL
10/03/18 COORDINATE SERVICE OF 4TH SUPPLEMENTAL DECLARATION OF A.         PVR           0.10          29.50
         RAVAL
10/04/18 EFILE AFFIDAVIT OF SERVICE RE: SERVICE OF 4TH SUPPLEMENTAL       PVR           0.10          29.50
         DECLARATION OF A. RAVAL

  BUDGETING (CASE)                                                                     0.10         $76.50
10/05/18 REVIEW AND RESPOND TO EMAIL FROM P. SPRINGER RE: AUGUST           JKS          0.10          76.50
         FEES/BUDGET


                                                                     TOTAL HOURS       28.40

          PROFESSIONAL SERVICES:                                                               $   14,381.00


TIMEKEEPER                 STAFF LEVEL                     HOURS      RATE       AMOUNT
J. KATE STICKLES           MEMBER                           12.70     765.00       9,715.50
DAVID HURST                MEMBER                             2.30    690.00       1,587.00
DANIEL F. GEOGHAN          MEMBER                             0.50    630.00        315.00
PAULINE Z. RATKOWIAK       PARALEGAL                          1.10    295.00        324.50
JOHN WHITWORTH             PARALEGAL                        11.70     205.00       2,398.50
ANTHONY CORTEZ             LITIGATION SUPP                    0.10    405.00         40.50
 




                          EXHIBIT B

                        Expense Summary




57321/0001-16434839v2
                                        EXHIBIT B

                               M & G USA CORPORATION, et al.

                                   EXPENSE SUMMARY
                        OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

            Expense Category            Service Provider       Total Expenses
                                         (if applicable)
Court Conference Call                       CourtCall                     $30.00
Court Fees                                                                 $1.40
Data Host Fees                          Cole Schotz P.C.                 $537.00
Deposition Transcripts                      Reliable                     $303.60
Outside Printing                          Parcels, Inc.                  $662.98
Photocopying/Printing/Scanning                                             $1.00
(10 pages @ $.10/page)
TOTAL                                                                   $1,535.98




57321/0001-16434839v2
                                         COLE SCHOTZ P.C.

Re:    OFFICIAL COMMITTEE OF UNSECURED CREDITORS                               Invoice No. 826254
       Client/Matter No. 57321-0001                                            November 12, 2018
                                                                                           Page 6




COSTS ADVANCED

DATE        DESCRIPTION                                                                 AMOUNT
07/26/18    DEPOSITIONS TRANSCRIPT - RELIABLE WILMINGTON                                   303.60
09/10/18    COURT FEES                                                                       1.10
09/14/18    COURT FEES                                                                       0.30
09/17/18    OUTSIDE PRINTING                                                               125.87
09/17/18    OUTSIDE PRINTING                                                               187.10
10/03/18    COURTCALL CONFERENCE US BANKRUPTCY COURT-DELAWARE-HON. BRENDAN L                30.00
            SHANNON
10/03/18    OUTSIDE PRINTING                                                               163.31
10/10/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                                        0.20
10/10/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                                        0.20
10/10/18    OUTSIDE PRINTING                                                                45.10
10/15/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                                        0.20
10/15/18    OUTSIDE PRINTING                                                                97.50
10/17/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                                        0.20
10/18/18    OUTSIDE PRINTING                                                                44.10
10/26/18    DATA HOST                                                                      537.00
10/30/18    PHOTOCOPYING / PRINTING / SCANNING Qty: 2                                        0.20

           TOTAL COSTS ADVANCED:                                                    $     1,535.98
